Citation Nr: 1024940	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  01-09 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to March 1987.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In April 2008, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.

In an October 2008 decision and remand order, the Board found 
that while the Veterans service connection claim for a 
psychiatric disorder, to include a personality disorder, had 
previously and finally been denied, new and material evidence had 
subsequently been submitted allowing for the claim to be reopened 
and considered on the merits.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  The Board then remanded the 
claim for additional development.  It has now been returned to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends, in part, that his psychiatric disorder is 
secondary to his service-connected hernia disability.  The Board 
observes that service connection is warranted for a disability 
which is proximately due to, or the result of, a service-
connected disease or injury.  See 38 C.F.R. § 3.310.  The United 
States Court of Appeals for Veterans Claims has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability, and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline level 
of severity of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

In this case, the Board finds that the medical evidence of record 
does not adequately permit appellate review of the appeal as it 
pertains to the question of whether any diagnosed psychiatric 
disorder is aggravated by the Veteran's service-connected hernia 
disability.  According to a December 2009 VA examination report, 
the Veteran was diagnosed with mood disorder, not otherwise 
specified, and personality disorder, not otherwise specified.  
The examiner opined that the Veteran's current psychiatric 
condition is as likely as not aggravated by the Veteran's 
service-connected hernia disability.  She further commented that 
the Veteran's hernia disability is as least as likely as not 
aggravating his mental health symptoms.  She noted that the 
baseline severity of his mental health condition likely 
fluctuated but was at least as likely as not severe at times due 
to report of suicidal behaviors occurring premilitary.  

However, current evidence reflects that the Veteran suffers from 
psychiatric disorders moderate in severity.  Of note, the 
examiner reported a GAF score of 56.  According to the pertinent 
sections of the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 51 to 
60 indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

In addition, the 2009 VA examiner noted that the extent of 
aggravation by the Veteran's service-connected hernia disability 
cannot be stated without resort to mere speculation.  While an 
examiner's conclusion that a diagnosis is not possible without 
resort to speculation is a medical conclusion just as much as a 
firm diagnosis or a conclusive opinion, a bald statement that it 
would be speculative for the examiner to render an opinion as to 
the etiology or diagnosis is fraught with ambiguity.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010).  Before the Board can rely 
on an examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  "When the record leaves this issue in 
doubt, it is the Board's duty to remand for further 
development."  Jones v. Shinseki, supra.  

Further, it is unclear from the examiner's statements whether the 
Veteran's mood disorder or personality disorder, or both, are 
aggravated by his service-connected hernia disability.  

Accordingly, a definitive medical opinion regarding whether there 
has been a measurable permanent increase of non-service-connected 
mood disorder caused by the service-connected hernia disability 
is needed.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disability, such as providing him 
with updated notice of what evidence has been 
received and not received by VA, as well as 
who has the duty to request evidence, and 
what development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  
Specifically, he should be sent the necessary 
VCAA notice as it relates directly to claims 
for service connection based upon aggravation 
in service of a pre-existing disorder.

2.  Obtain any outstanding records of 
evaluation and/or treatment of the Veteran 
from the Birmingham, Alabama VAMC since 
November 2009.  All records and/or responses 
received should be associated with the claims 
file.  

3.  After incorporating any outstanding 
records into the claims file, return the 
claims file to the VA examiner who examined 
the Veteran in December 2009 to determine 
whether a mood disorder is aggravated by the 
Veteran's service-connected hernia 
disability.  If that VA examiner is 
unavailable, provide the claims file to 
another competent expert for the opinion or, 
if deemed necessary, schedule the Veteran to 
undergo a comprehensive VA examination to 
determine whether any mood disorder is 
aggravated by his service-connected hernia 
disability.  The examiner should record all 
pertinent medical complaints, symptoms, and 
clinical findings. 

Following a review of the relevant medical 
evidence in the claims file, the examiner 
must address the following question:

Is it as at least as likely as not (at least 
a 50/50 degree of probability) that the 
Veteran's service-connected hernia disability 
aggravates his mood disorder?

If such aggravation is found, the examiner 
should provide an estimate of the degree of 
disability, over and above the degree of 
disability that would exist without the 
aggravation caused by the service-connected 
hernia, e.g., is the degree of increased 
symptomatology 10 percent, 20 percent, etc., 
above the baseline symptomatology after the 
effects of the service-connected disability 
are first considered? The increment should be 
identified and defined in terms of actual 
reported findings on examination.  If a mood 
disorder cannot be regarded as having been 
aggravated by the Veteran's service-connected 
hernia disability, the examiner should 
specifically indicate so.  

The clinician is requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he or 
she should so indicate in the examination 
report and discuss why an opinion is not 
possible.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

4.  Upon completion of the above, insure all 
questions within this remand order were 
addressed by the examiner.  After completing 
the requested action, and any additional 
notification and/or development deemed 
warranted, readjudicate the claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement of 
the case (SSOC) was issued.  If the benefit 
sought on appeal remains denied, furnish the 
Veteran and his representative an appropriate 
SSOC containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, including VCAA and 
any other legal precedent.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


